Title: To Thomas Jefferson from John Barnes, 7 October 1801
From: Barnes, John
To: Jefferson, Thomas


Sir
Geo: Town 7th Oct 1801—
By favr Mr Claxton I have the pleasure to hand you, the inclosed five post Notes—
the most eligible I could procure for the purpose of remittance—I decided Mr Peytons—on the supposition of their being more convenient—in passing.—their Notes I find are quite Currt. at Richmond Mr Davison tells me—he makes Constant remittance on them to Mr Heath—
I am Sir your very Obedt servt:
John Barnes

NB. I have already taken register—viz


  No
  2298—
  favr
  D Higgenbotham
  
  500   


  2299—
  John Watson
  
  143.73


  2300
  Craven Peyton
  500.  
  


  2301
  do
  500.  
  


  2302
  do
   240.27
  


  
  
  1240.27
  


  
  
  
  $1884.  



